                Case 1:18-cv-12137-JPC-JLC Document 159 Filed 07/08/21 Page 1 of 1




JAMES E. JOHNSON                          THE CITY OF NEW YORK
Corporation Counsel
                                          LAW DEPARTMENT                                           DONNA A. CANFIELD
                                               100 CHURCH STREET                              Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                     Phone: (212) 356-2461
                                                                                                        Fax: (212) 356-2438
                                                                                                      dcanfiel@law.nyc.gov



                                                                    July 8, 2021

        BY: ECF
        Honorable James L. Cott
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                       Re: Kaye v. NYC Health & Hospitals Corp. et al., 18-cv-12137 (JPC)(JLC)


        Dear Judge Magistrate Judge Cott:

                       In accordance with Your Honor’s Standing Order for All Cases Referred for
        Settlement and Rule I.E. of the Court’s Individual Practices, I write to respectfully request an
        adjournment of the settlement conference currently scheduled for 10 am on Wednesday, July 20,
        2021. Defendants make this request on the grounds that we are still searching for comparator
        information that will assist in informing our settlement position, and we do not expect to have
        this information prior to ex parte submissions, which are due on Tuesday, July 13, 2021.

                       Defendants are available the week of August 9th should the Court be available to
        conduct the settlement conference. I have reached out to Plaintiff regarding this adjournment
        request, and sought dates of her future availability, but have not yet received a response.


                                                                    Respectfully submitted,

                                                                          ECF /s/

                                                                    Donna A. Canfield
                                                                    Assistant Corporation Counsel
                                                                    dcanfiel@law.nyc.gov

        cc:      Special Hagan (by ECF)
